Title: To Thomas Jefferson from William Temple Franklin, 20 July 1785
From: Franklin, William Temple
To: Jefferson, Thomas



Dear Sir
Havre, 20th. July 1785.

I know you will learn with Pleasure that my Grandfather has been able to effect his Journey hither without any addition to his usual Sufferings; and that he is in good Health and Spirits. He does not now forsee any Difficulty in getting to America. The Bargain with Capt. Truxton is terminated, and he is to be at Cowes by the 1st. August. We wait here only for the Arrival of part of our Baggage, which comes by Water from Rouen, and which we expect in a Day or two. We shall then probably freight a small Vessel to carry us to the Isle of Wight. But whether our Baggage arrives here or no, we shall certainly leave this by the  26th. Mr. Hudon therefore should not delay his Departure, if he means to accompany us.
During our short Stay at Rouen, I made all possible Inquiry concerning the Box of Papers missing which contained your Books, and went myself to the Custom House and examined every Case lying there, and even open’d some that I suspected might be it, but all to no purpose. I now begin to think that the Captain never deliver’d it, as I could find no trace of it or the Books. I shall therefore write immediately to Mr. Woodmason, requesting him to recover the Case of the Captain, or the Value thereof, if the Delivery of the same at the Custom House at Rouen cannot be proved. In packing up my Papers at Passy, I found the Captains Receipt for the two Cases, and had it with me at Rouen, where I believe I left it with Mr. Holker, as I cannot find it at present. It is on a small Fragment of Paper, and by no means so particular as I could wish. I did not attend to this at the time, relying entirely on Mr. Woodmason’s experience in Business of such a nature. If I remember right, the Ships Name was the Holham and the Captains Brookes. If Mr. Woodmason does not however replace your Books, I shall consider myself as bound to do it; and I hereby desire Mr. Grand to procure them for you on my Account.
Permit me, my dear Sir, before I conclude to make you my most thankful Acknowledgements for the several Marks of Friendship you have been pleased to confer on me during our short Acquaintance; and particularly for the favorable Opinion you are pleased to entertain and give of me to your Friends, in the Introductory Letters you have honor’d me with. Believe me I am extreamly sensible of all your Kindness, and that it will ever be my Ambition to merit your Esteem, which alone can entitle me to a continuation of the Favors you have already confer’d on Dear Sir, Your most affectionate & grateful humble Servant,

W. T. Franklin

My Grandfather desires me to present you his most affectionate Respects and joins me in best Wishes for your Health and Happiness.

P.S. Mr. Hudon is just arrived.

